Citation Nr: 1629474	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-39 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to an initial compensable disability rating for service-connected residuals status post fracture right femur with scar.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals status post fracture right femur with painful and limited flexion of the right hip.

5.  Entitlement to an initial disability rating in excess of 30 percent for service-connected residuals status post fracture right femur with muscle injury (Group XIV) right thigh.  

6.  Entitlement to an initial compensable disability rating for service-connected residuals of laceration, right supra orbit of face, with scar prior to February 7, 2012; and in excess of 30 percent thereafter. 

7.  Entitlement to an initial compensable disability rating for service-connected residuals of laceration, right supra orbit of face, with ptosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1979 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for disorders of the right knee and sinuses and granted service connection for scar residuals of a right femur fracture and scar residuals of a laceration to the right supra orbit, effective February 3, 2009.  

After the Veteran perfected his appeal but prior to it being sent to the Board, he underwent additional VA examinations on February 7, 2012.  Based on the results of those examinations, the RO issued a June 2015 rating decision in which it granted a 30 percent disability rating for a muscle injury (Group XIV) to the right thigh as a residual of the right femur fracture; a 0 percent disability rating for ptosis as a residual of the laceration to the right supra orbit; an increase from 0 percent to 10 percent for residuals status post right femur fracture with scar; and an increase from 0 percent to 30 percent for residuals status post laceration right supra orbit of face with scar.  These new disability ratings were awarded effective February 7, 2012, the date of the new VA examinations.  These new ratings were included in the July 2015 Supplemental Statement of the Case and have also been certified to the Board as on appeal.

The Board notes that it has recharacterized the issues on appeal to more accurately reflect the residuals for which the Veteran is service-connected.  Specifically, the Board notes that the scar residuals for the right femur fracture have been listed as a separate issue from the residuals of painful and limited motion of the right hip for which a 10 percent disability rating was awarded in the May 2015 rating decision to accurately reflect that this issue remains on appeal.

The issues of entitlement to service connection for disorders of the right knee and sinuses as well as an increased disability rating for residuals status post right femur fracture with painful and limited motion of the right hip and an increased disability rating for residuals of laceration, right supra orbit of face, with scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As a result of the service-connected right femur fracture, the Veteran has scar residuals on the right thigh that are not deep, nonlinear, unstable, painful, cover an area or areas of 144 square inches (929 sq. cm.) or greater, or cause limitation of function of the right thigh.

2.  As a result of the service-connected right femur fracture, the Veteran has a muscle injury to the right thigh involving Muscle Group XIV that is due to a non-penetrating injury and is manifested by loss of deep fascia and loss of muscle substance productive of no more than a moderately severe muscle injury.  

3.  Resolving reasonable doubt, the Veteran's residuals status post right fracture femur with muscle injury (Group XIV) to the right thigh have existed since he filed his claim for service connection.

4.  As a result of the scar residuals from the service-connected laceration to the right supra orbit of the face, the Veteran has ptosis that does not cause visual impairment.

5.  Resolving reasonable doubt, the Veteran's ptosis has existed since he filed his claim for service connection.  

6.  The Veteran's service-connected residuals of the right femur fracture and laceration to the right supra orbit of the face do not represent an exceptional disability picture either singly or as a whole.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for service-connected residuals status post right femur fracture with scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7801, 7802, 7804, 7805 (2015).

2.  The criteria for an initial disability rating in excess of 30 percent for service-connected residuals status post right femur fracture with muscle injury (Group XIV) of the right thigh are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2015).

3.  The criteria for an effective date of February 3, 2009, for the award of 30 percent for service-connected residuals status post right femur fracture with muscle injury (Group XIV) of the right thigh are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an initial compensable disability rating for service-connected residuals of laceration, right supra orbit of face, with ptosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7801, 7802, 7804, 7805 (2015).

5.  The criteria for an effective date of February 3, 2009, for the award of a noncompensable disability rating for service-connected residuals of laceration, right supra orbit of face, with ptosis are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

The Veteran filed for service connection in February 2009 for residuals of injuries he sustained from an airplane crash he was involved in during service in 1983.  The medical records in the claims file clearly demonstrated that, in April 1983 while on active duty, the Veteran was injured when the airplane he was in crashed into Bogue Sound.  He was trapped in the plane and nearly drowned before being rescued.  He was taken to a local emergency room and was found to have experienced severe and massive trauma and was comatose upon arrival.  He had intra-abdominal bleeding, mid-shaft fracture of the right femur, near drowning pulmonary aspiration with salt water, closed head trauma with maxillofacial trauma including stellate lacerations with avulsion flap of the right supraorbital area, and possible ethmoid sinus fracture with nasopharangeal bleeding.  He underwent exploratory abdominal laparotomy to find the source of the intra-abdominal bleeding and stop it, which revealed a massive retroperitoneal hematoma.  During this surgery, the physicians also sutured the stellate lacerations of his right supraorbital area, packed his nose with Neosporin gauze to stop the post nasal bleeding, and performed a closed reduction of the right femur fracture with casting of the right lower extremity and insertion of a tibial pin to enable postop traction.  Thereafter, the Veteran was taken to intensive care.  He progressively improved and was discharged five days later to the military hospital at Camp Lejeune for continued care.  He remained at the military hospital for approximately another month where he continued to improve.  He was discharged on May 31, 1983, essentially doing well from his injuries.  He continued to have a cast on his right lower extremity for his femur fracture although it was thought to be healing well at the time of discharge.  Subsequent treatment records show he continued to improve and by November 1983 was thought to have reached maximum recovery from his the accident with the only defects noted to be slight atrophy of the right thigh and scars on the right eyebrow and right upper thigh.  See November 18, 1983 Report of Medical Examination.  At the time of the Veteran's discharge for active duty in April 1985, the only defect noted was status post right femur fracture with chronic right thigh and knee pain and crepitance.  

As previously indicated, in the September 2009 rating decision on appeal, service connection was established for the residuals of the right femur fracture and the laceration of the supra orbit of the face effective February 3, 2009.  Initially only his scar residuals were identified and rated as noncompensably disabling, which rating action is the basis of the Veteran's appeal.  Subsequently, additional residuals were identified and, effective February 7, 2012, separate disability ratings were awarded as follows:  30 percent for muscle injury (Group XIV) of the right thigh, and 0 percent for ptosis of the right eye.  The RO also granted an increased disability rating to 30 percent for the scar residuals of the laceration to the right supra orbit based on the presence of visible or palpable tissue loss and either gross distortion or asymmetry of the eyes effective February 7, 2012.  

The RO stated that an effective date earlier than February 7, 2012 for these ratings could not be awarded because this was the date of the VA examination that first showed objective medical evidence that these ratings were warranted.  The Board notes that, since these disability ratings are part of an appeal for initial disability ratings, in addition to considering whether higher disability ratings are warranted, it must also consider whether an earlier effective date is warranted since the RO did not assign the earliest possible date it could have, i.e., February 3, 2009, the date of the grant of service connection.  

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claims for higher evaluations are original claims that were placed in appellate status by his disagreement with the initial rating awards.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  See also VAOGCPREC 12-98.

Residuals of Right Femur Fracture with Scar

The Veteran is evaluated as noncompensably disabling for scar residuals on the right thigh as due to the right femur fracture.  Diagnostic Codes 7801 through 7805 evaluate scars that are not of the head, face or neck.  

Diagnostic Code 7801 provides that burn scars or scars due to other causes, not of the head, face or neck, which are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), warrant a 10 percent disability rating.  A 20 percent rating requires coverage of an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires coverage of an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires coverage of an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) provides that a deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides that burn scars or scars due to other causes, not of the head, face, or neck, which are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent evaluation.  Id.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  Note (2) provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Diagnostic Code 7804 provides a 10 percent disability rating for 1 or 2 scars that are unstable or painful.  Id.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  Id.  A maximum 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Id.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  Id.

As previously mentioned, the Veteran's service treatment records contain a November 1983 Report of Medical Examination that indicates he had a scar on his right upper thigh, measuring three inches, as a residuals of his right femur fracture.  This was not considered disabling.  A right thigh scar was also noted on the April 1985 separation examination.

The Veteran has not submitted or identified any post-service treatment records.  He has undergone two VA examination in September 2009 and February 2012 at which he stated he has had no treatment for his right thigh scar.  

The Board notes that it the evidence is inconsistent with regard to how many scars the Veteran has on his right thigh related to the right femur fracture.  The service records only record one as does the February 2012 VA examination.  However, at the September 2009 VA examination, two scars were noted - one on the upper lateral thigh measuring 5.0 cm. x 0.8 cm. and another just noted to be on the right upper thigh measuring 6.0 cm x 1.2 cm.  The February 2012 VA examiner merely noted a 7 cm. scar on the Veteran's right thigh.

Nevertheless, the medical evidence clearly indicates that whether there are one or two scars on the Veteran's right thigh, they are linear, superficial, not painful, have no skin breakdown, no underlying tissue damage, no keloid formation and cause no limitation of function.  Furthermore, they do not cover an area totaling 929 sq. cm.  

Consequently, the Board finds that preponderance of the evidence is against finding that a compensable disability rating is warranted for the Veteran's service-connected residuals of right femur fracture with scar.  The Veteran's appeal must, therefore, be denied.

Residuals of Right Femur Fracture with Muscle Injury (Group XIV) 
of the Right Thigh

The RO awarded a 30 percent disability rating for a muscle injury (Group XIV) of the right thigh effective February 7, 2012 under Diagnostic Code 5314.  Functions of Muscle Group XIV include extension of the knee and simultaneous flexion of both the hip and knee, as well as tension of the fascia lata and iliotibial (Maissat's) band, acting with Muscle Group XVII in postural support of the body and acting with the hamstrings in synchronizing the hip and knee.  38 C.F.R. § 4.73, Diagnostic Code 5314.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  Under Diagnostic Code 5314, a noncompensable (0 percent) rating is assigned for a slight disability, a 10 percent rating is assigned for a moderate disability, a 30 percent rating is assigned for a moderately severe disability, and a 40 percent rating is assigned for a severe disability.  As the Veteran's muscle injury has been evaluated as 30 percent disabling, it is considered moderately severe.

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Thus, in order for a higher disability rating to be warranted, the evidence must demonstrate that the Veteran's muscle injury is consistent with a severe disability.  The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4).

Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, a severe injury would also show X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

In the present case, the service treatment records show the Veteran sustained a closed fracture of the right femur and underwent a closed reduction with casting.  His post-fracture recovery appeared to proceed without complication.  The Veteran was able to return to full active duty and continue his military service for another two years until he was regularly discharged at the expiration of his service in May 1985.  There is no evidence in the service records that he was unable to keep up with his work requirements.

Post-service, the Veteran has complained of pain in his right thigh especially with sitting in certain chairs or seats that cause pain along the back of his leg.  He has also reported having tissue damage at the area of the scar stating that he can stick the entire end of his finger into the muscle that runs on top of his leg from his hip to his knee, which muscle he states has not been fully functional since the accident and causes him to limp and having weakness in his knee.  See  August 2011 correspondence from Veteran.   

On VA examination in September 2009, although the Veteran complained of pain in the right thigh, there was no specific finding relating to a muscle injury.  In his August 2011 correspondence, the Veteran disagreed with the examination findings and faulted the examiner for being careless, inattentive to the Veteran's reports, not conducting a thorough examination, and misrepresenting his findings.  In February 2012, the Veteran underwent a specific muscle injury examination at which the examiner found he had a non-penetrating muscle injury to the right thigh secondary to the aircraft crash in 1983 that involves Muscle Group XIV with residuals of a scar measuring seven centimeters, some loss of deep fascia and some loss of muscle substance under the scar.  The functional impact due to this muscle injury identified was that, by history as reported by the Veteran, it causes him some difficulty walking.

Based on this evidence, the Board finds that the Veteran's disability picture is not consistent with the criteria for a severe muscle injury.  Although the evidence shows he has a scar with some loss of deep fascia and muscle substance, that evidence was the basis for establishing the current 30 percent disability rating, i.e., moderately severe disability.  Thus, some other criteria for a severe disability need to be met in order to raise this muscle injury from merely moderately severe too severe.  

There is no evidence to show that any other criteria for a severe muscle injury are met.  The Veteran had a fracture but not of the severity, nor did he have the treatment, indicated for a severe muscle injury.  There is no record of consistent complaints of cardinal signs and symptoms worse than those shown for a moderately severe muscle injury.  Furthermore, there is no evidence he has ever been unable to keep up with work requirements once his fracture healed as he was able to complete his term of active duty and he has not reported any difficulties at his post-service employment.  Finally there are no objective findings of a severe disability as listed except for those already mentioned.

Consequently, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 30 percent is warranted for the Veteran's residuals of the right femur fracture with muscle injury (Group XIV) of the thigh and, to that extent, the Veteran's appeal is denied.  However, as previously mentioned, this does not end the Board's inquiry.  As the RO did not assign the effective date for the award of the 30 percent the same as that of the grant of service connection and this is an initial disability rating, the Board must consider whether an earlier effective date is warranted.  The Board finds that it is and grants an effective date of February 3, 2009, the date of service connection for the residuals of the right femur fracture.

The service treatment records clearly indicate the Veteran had residuals of a muscle injury to the right thigh at the time of his discharge from active duty in May 1985 as the separation examination indicates he had atrophy of the right thigh.  The Veteran reported in his August 2011 correspondence that he has had a muscle injury to the right thigh since the 1983 airplane accident.  Finally, the February 2012 VA muscle examination found a specific muscle injury related to the airplane accident.  The Board acknowledges that the September 2009 VA examination did not identify the muscle injury.  The Veteran reported, however, that he advised the examiner of the issues with his right thigh muscles and the examiner essentially brushed him off.  Thus, the examiner did not actually perform a muscle examination to confirm the Veteran's report of having a muscle injury.  The examiner merely examined the joints.  The Board finds, therefore, that the September 2009 VA examination was inadequate for the purpose of determining whether the Veteran had a muscle injury.  Thus, given the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's residuals of right femur fracture with muscle injury (Group XIV) to the thigh most likely were present during the entire appeal period.  Therefore, the date the Veteran's claim for service connection for the residuals of his right femur fracture was received is the appropriate effective date.  To that extent, the Veteran's appeal is granted.

Residuals of Laceration, Right Supra Orbit of Face, with Ptosis

The Veteran was awarded service connection for ptosis evaluated as noncompensably disabling as a residual of his service-connected laceration of the right supra orbit of the face effective February 7, 2012.

Ptosis is evaluated under Diagnostic Code 6019.  The Board notes that new rating criteria for evaluating disabilities of the eyes became effective December 10, 2008.  As the Veteran filed his claim for service connection in February 2009, the Board need only consider the current rating criteria when evaluating the Veteran's service-connected ptosis. 

Diagnostic Code 6019 provides that ptosis, whether unilateral or bilateral, is evaluated on visual impairment or, in the absence of visual impairment, on disfigurement (scarring), as per Diagnostic Code 7800.  38 C.F.R. § 4.79.  The Board notes that the Veteran is already evaluated 30 percent for disfigurement based upon asymmetry of his eyes which is due in part to his ptosis.  Consequently, a second evaluation under Diagnostic Code 6019 would not be permissible.  See 38 C.F.R. § 4.14 (prohibition on pyramiding).  

Consequently, the Veteran's ptosis can only be evaluated on the basis of whether it caused visual impairment.  At the February 2012 VA examination, the VA examiner found that there was no decreased in visual acuity or other visual impairment due to the Veteran's ptosis.  The Veteran had visual acuity of 20/40 bilaterally and there was no visual field defect.  The Veteran does not contend that he has any visual defect as a result of his ptosis.  The Board finds, therefore, that the preponderance of the evidence is against finding that a compensable disability rating is warranted for the Veteran's service-connected ptosis.  To that extent, the Veteran's appeal is denied.  

The Board will find, however, that the effective date for the award of a separate rating for ptosis should be February 3, 2009, the original date of service connection for the residuals of the laceration to the right supra orbit area of the face.  The service treatment records show the Veteran had a scar to this area in November 1983.  The Veteran has stated that this condition has been present since his accident.  This does not appear to be a condition that would be subject to worsening.  Consequently, the Board resolves reasonable doubt in the Veteran's favor and finds that his ptosis has been present during the entire appeal period.  An effective date of February 3, 2009 is, therefore, awarded and to that extent the Veteran's appeal is granted.

Other Considerations

Finally, the Board has considered whether referral for consideration of extraschedular ratings is warranted under 38 C.F.R. § 3.321(b).  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).    

The discussion above reflects that the symptoms of the Veteran's disabilities and their functional impact are contemplated by the applicable rating criteria and associated regulations.  The applicable diagnostic codes used to rate the Veteran's disabilities provide for ratings based on the specific symptoms the Veteran was found to have and any functional impairment caused by his disabilities has been taken into account and considered in applying the relevant criteria in the rating schedule.  The effects of the Veteran's scar residuals and muscle injury have been fully considered and are contemplated in the VA rating schedule.  The Veteran, therefore, does not complain of symptoms or functional impairments that or exceptional or extraordinary such that the VA rating schedule would be rendered inadequate to evaluate these disabilities.  Consequently, the Board finds that referral for consideration of extraschedular disability ratings is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Finally, the Board notes that the Veteran is service-connected for multiple disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 

Moreover, as the Veteran has not contended, nor does the evidence show that his disabilities renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable disability rating for service-connected residuals status post fracture right femur with scar is denied.

Entitlement to an initial disability rating in excess of 30 percent for service-connected residuals status post fracture right femur with muscle injury (Group XIV) right thigh.  

Entitlement to an effective date of February 3, 2009 for the award of 30 percent for service-connected residuals status post fracture right femur with muscle injury (Group XIV) right thigh is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to an initial compensable disability rating for service-connected residuals of laceration, right supra orbit of face, with ptosis is denied.

Entitlement to an effective date of February 3, 2009 for the award of service connection for residuals of laceration, right supra orbit of face, with ptosis is granted, subject to controlling regulations governing the payment of monetary benefits.

REMAND

The Board remands the remainder of the Veteran's claims on appeal for additional development as herein set forth.

Service Connection for Right Knee Disorder and Increased Rating for Residuals of Right Femur Fracture with Painful and Limited Flexion of Right Hip

The Veteran contends he has a right knee disorder due to the in-service airplane crash.  However, the current medical evidence fails to demonstrate he has an actual disorder of the right knee.  On VA examination in September 2009, the physical examination of the Veteran was within normal limits.  On VA examination in February 2012, no examination of the right knee was performed.  Examination of the right hip showed limitation of flexion with pain at 100 degrees.  The Veteran reported functional impact includes aggravation of pain with walking for extended periods of time and when sitting in the car or a chair.

The Veteran has stated, however, that he has a stabbing pain in the right knee, his knee often feels like it will fail to hold his weight, and prolonged sitting makes the pain worse and results in a limp.  See March 20, 2009 VA 21-4138.  He has also stated that, at the September 2009 examination, his knee began to hurt on the repetitive motion testing but his comment to the examiner about this was not noted.  See August 1, 2011 Correspondence.  

The Board finds that further evaluation of the Veteran's right knee is necessary before a determination can be made on these claims.  As the evidence stands, the Veteran's complaints are suggestive of both a separate and distinct right knee disability and a manifestation of the service-connected right femur fracture.  A medical opinion is, therefore, needed to determine whether service connection is warranted for a separate right knee disability or whether a separate disability rating is warranted for another residual of the Veteran's already service-connected residuals of right femur fracture.  For example, the Board notes that, under Diagnostic Code 5255, a rating of 10 percent is warranted when there is malunion of the femur with slight knee or hip disability.  38 C.F.R. § 4.71a.  Given the Veteran's history of a right femur fracture with his complaints of pain, it is possible that a separate rating may be warranted under this Diagnostic Code if warranted by the evidence.

Therefore, the Board remands the Veteran's claim for service connection for a right knee disorder for a new VA examination with appropriate medical opinions.  The Veteran's claim for an increased disability rating for residuals of right femur fracture with painful and limited flexion of the right hip is remanded as inextricably intertwined as the outcome of the VA examination may result in a change in the rating for this disability.

Service Connection for Sinus Disorder 

The Veteran claimed he sustained an injuries to his sinuses in the 1983 airplane crash.  The in-service private treatment records demonstrate he had nasopharangeal bleeding and a possible fracture of the ethmoid sinus with packing of the nasopharynx and oropharynx.  

On VA examination in September 2009, it appears the Veteran complained of having episodes of bleeding from his sinuses twice a year lasting for one week, but denied other signs or symptoms of sinus problems.  The examiner failed to address whether the Veteran's nose bleeds may be related to the in-service injury.

The evidence demonstrates an in-service injury with a possible post-service condition related thereto.  Consequently, the Board finds that remand for a new VA examination with a medical nexus opinion is warranted.

Increased Rating for Residuals of Laceration, 
Right Supra Orbit of Face, with Scar

In the Veteran's August 2011 correspondence, he stated that he believes there is underlying nerve damage due to the laceration causing the right side of his forehead to be numb under the skin.  Thus, the Board finds that the Veteran has alleged having neurological residuals of the service-connected laceration to the right supra orbit of the face.

The Board acknowledges that the September 2009 VA examiner stated that are no nerves involved and no of smell or taste problems.  However, as discussed in the decision above, the Board has found this examination to be inadequate to evaluate the residuals other than those specifically examined.  If a specialty examination was needed to determine the residual, like it was for the muscle injury, scar disfigurement and ptosis, then this examination cannot be relied upon to identify that residual.  The report of this examination does not show the examiner actually conducted a neurological examination.  Consequently, the Board feels that it is necessary to remand the Veteran's claim for a neurological examination to determine what, if any, neurologic manifestations he may have resulting from his service-connected laceration to the right supra orbit of the face.  

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the Veteran for the following VA examinations.  Each examiner should review the claims file in conjunction with the examination.

Right Knee Disorder  -  After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran has a separate and distinct right knee disorder or whether the Veteran's complaints of pain and dysfunction of the knee are a manifestation of his service-connected residuals of the right femur fracture.  

If the Veteran has a separate and distinct right knee disorder found on examination, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the disorder found on examination is directly related to any disease or injury incurred during service, specifically whether it is related to injuries sustained in the April 1983 airplane crash.  

In the alternative, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the disorder found on examination is secondary to (proximately caused by, related to or has been aggravated by) the service-connected residuals of the right femur fracture to include the scar, painful and limited flexion of the right hip and muscle injury (Group XIV) of the right thigh.  

However, if the Veteran's complaints of pain and dysfunction in the right knee are not due to a separate and distinct disability but rather are manifestations of residuals of the right femur fracture, the examiner should set forth the signs and symptoms identified and associate them to the specific residual such as the scar, muscle injury, painful and limited flexion or any new residual identified.  The examiner should specifically be asked to opine whether the Veteran's pain and dysfunction of the right knee is consistent with the rating criteria in Diagnostic Code 5255 setting forth evaluation of malunion of the femur with an associated knee or hip disability.  

Sinus Disorder - After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to any sinus or nasopharangeal disorder the Veteran may have, whether currently active or not, and should render an opinion as to as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any disorder identified is directly related to any disease or injury incurred during service, specifically whether it is related to the injuries sustained in the April 1983 airplane crash.  

Residuals of Laceration, Right Supra Orbit of Face, with Scar - After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to any neurological residual identified as a result of the service-connected laceration of the right supra orbit of the face.  The examiner should identify the specific nerve involved and, to the extent possible, indicate the degree of impairment.

The examiners should provide a complete explanation for all opinions.  If the examiners cannot provide an opinion without resorting to speculation, the examiners should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, the Veteran's claims should be readjudicated to include consideration of whether any additional residuals of the service-connected right femur fracture and laceration of the right supra orbit of the face have been identified and whether evaluations of the residuals are done under the appropriate Diagnostic Codes.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


